Title: To George Washington from Major General William Heath, 7 December 1779
From: Heath, William
To: Washington, George


        
          Dear General,
          Robinsons House [N.Y.] Decr 7. 1779
        
        The day before yesterday I received a packet from the General Assembly of the State of Massachusetts bay Containing several papers, (of which the enclosed are Copies) and a number of Warrants for Officers they have promoted and by which they are to act untill they receive Commissions from the board of war, to whom there is a Certificate among the papers. The assembly desire that I would deliver the warrants, and transmit the Certificate to the board of war.
        From the tenor of these papers, I am led to Suppose this mode of promotion is consonant to the late resolves of Congress, but, in all Cases I think it my duty to report to your Excellency, and in Cases of doubt crave your directions, which I do in this instance. Among the warrants is one promoting Major Cogswell to the Lieutenant Colonelcy of Colo. Bigelow’s Regiment; this, by the late arrangement is superceding major Hull who Stands Second major in the line of the State. Yet it appears that upon a rehearing of the matter the General assembly confirmed the promotion in favor of Major Cogswell, as your Excellency will See by the papers. All the officers mentioned in the Certificate for Colo. Bigelow’s Regt except Major Ballord & Ensign Warren were on the late arrangement & have received their Commissions. I request your opinion & direction respecting Major Cogswell’s warrant & Certificate.
        The State of Massachusetts have sent on £65,000 for the purpose of reinlisting their Soldiers.
        
        No news in this quarter except Colo. Armand’s having a few days Since taken a Capt. Cruser & 2 or 3 men of Bearmores Corps. Cruser I am informed broke his parole the last year. Colo. Armand will take him into the Jersies to be disposed of as may be thought proper.
        Colo. Armand informs me that by all Accounts from the Inhabitants below the Lines, the Enemy are embarking Troops—their destination unknown. He also thinks they are meditating an expedition Somewhere.
        General Howe just now writes me “Accounts variously sent up concur in making it probable that the Enemy mean Some movement, but what, is all a mistery as yet. their bringing over Some Horses and rough Shoeing them Seems to indicate Some attempt this way, tho’ it may probably be only to amuse.”
        I wish to be informed whether it be your Excellencys intentions for the light Infantry to join their respective Regiments in winter quarters. I have the honor to be, with the greatest respect Your Excellencys Most obedt Servt
        
          W. Heath
        
        
          P.S. the Copy of Major Hull’s petition being borrowed, I would request the return of it. By the late arrangement Major Maxwell, I think, was arranged & Commissiond in Colonel Bigelows Regt & the State have appointed Major Ballord to the Same. Should not one of them be order’d to Colo. Baileys, vice Major Peters promoted?
          
            W.H.
          
        
      